Appeal Reinstated and Corrected Order filed December 20, 2012.




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00673-CV
                                   ____________

             IN THE INTEREST OF K.G.S. AND T.W.S., CHILDREN


                      On Appeal from the 312th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2009-01569


                              CORRECTED ORDER

      This corrected order is issued to correct a typographical error in the cause number
of the severed action referenced in the order issued December 11, 2012.

      In the underlying suit to modify the parent-child relationship, the Texas
Department of Family and Protective Services intervened for protection of the children,
and the Department was named temporary managing conservator of the children by order
signed June 25, 2012. The Mother of the children counterclaimed against the Department,
and the trial court granted the Department’s plea to the jurisdiction. The Mother then
brought an interlocutory appeal from the order on the plea to the jurisdiction. See Tex.
Civ. Prac. & Rem. Code §51.014(a)(8).
       This court subsequently granted the Department’s motion asking the court to
extend the abatement of this appeal so that the trial court could consider the Department’s
motion to sever the child protection action from the Mother’s counterclaims. On
December 5, 2012, a supplemental clerk’s record was filed in this appeal containing the
trial court’s order granting the Department’s motion for severance signed October 30,
2012. The order requires that the Mother’s counterclaim against the Department is
severed into cause number 2009-01569-A, and the order granting the Department’s plea
to the jurisdiction is a final, appealable order. The court further ordered that all
documents related to the Mother’s counterclaim are ordered to be filed in the new cause
number 2009-01569-A, and that the Department shall pay all costs associated with the
severance.

       Accordingly, we REINSTATE this appeal. We order appellant, the Mother, to file
an amended notice of appeal containing the severed cause number, 2009-01569-A, and
stating her desire to appeal the order granting the Department’s plea to the jurisdiction on
or before January 4, 2013. In addition, the Mother is ordered to designate those portions
of the reporter’s record that are necessary for the appeal of the order granting the plea to
the jurisdiction, and the designation shall also be filed on or before January 4, 2013.

                                      PER CURIAM




                                             2